Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 17, 2020                                                                              Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                        David F. Viviano,
                                                                                                        Chief Justice Pro Tem

  161839                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                     Richard H. Bernstein
                                                                                                     Elizabeth T. Clement
  IN THE MATTER OF                                                                                   Megan K. Cavanagh,
                                                                                                                      Justices

  BRUCE U. MORROW, JUDGE                                          SC: 161839
  3rd CIRCUIT COURT                                               JTC Formal Complaint 102
  BEFORE THE JUDICIAL TENURE COMMISSION
  _____________________________________________/

        On order of the Court, the request by the Judicial Tenure Commission for the
  appointment of a Master is considered, and the Honorable Betty R. Widgeon is hereby
  appointed Master to hear Formal Complaint No. 102.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              September 17, 2020

                                                                             Clerk